DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The amendment filed 9/16/21 has been accepted and entered. Accordingly, claims 1, 3-5 and 7-8 are amended, claims 2 and 6 are canceled, and new claim 9 is added. 

Response to Arguments
Applicant’s arguments with respect to the pending claims have been considered but are moot in view of the new grounds of rejection necessitated by applicant’s amendment. However, at least one argument remains relevant to the current rejection. 
With respect to the 112(f) interpretation, the amendment overcomes the 112(f) interpretation with respect to the camera. However, with respect to limitations (1)-(4) below, the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. This is because, although claim 1 recites “the processor includes: a marking line detector . . . a determiner . . . a parking position setter”, shown as blocks in processor 120 (FIG. 1), the specification ¶ 53 elucidates that processor inclusion as shown in FIG. 1 means that the “marking line detector . . . a determiner . . . a parking position setter” are functions, wherein “[t]hese function blocks are depicted as blocks to conveniently illustrate functions achieved by the processor 120 executing an instruction set stated in the control program 111 to compute data and control device behavior, but the function blocks do not represent specific pieces of application software or hardware”. Accordingly, because claim 1 is a system claim, and because these components are explicitly defined as functional steps carried out by the processor, rather than hardware, no sufficient structure exists. 
With respect to the contingent limitation interpretation, the amendments have overcome the interpretation of the claims has having contingent limitations. 


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because 
At least claim 1 includes:
(1) “a marking line detector that detects a plurality of marking lines”
(2) “a determiner that determines whether or not a type of parking for parking the vehicle in the parking area is angle parking”
(3) “a parking position setter that sets a parking position”
	At least claim 9 includes:
(4) “a tentative parking position setter that sets a rectangular tentative parking position”
Under the three prong test, the above language will be interpreted under 112(f) because:
(A)  Each of limitations (1)-(4) recited above use non-structural generic placeholder for performing a claimed function.  See MPEP 2181, 1A (“The following is a list of non-structural generic placeholders that may invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, paragraph 6: "mechanism for," "module for," "device for," "unit for," "component for," "element for," "member for," "apparatus for," "machine for," or "system for." Welker Bearing Co., v. PHD, Inc., 550 F.3d 1090, 1096, 89 USPQ2d 1289, 1293-94 (Fed. Cir. 2008.
(B) each of the phrases following the underlined portion in items (1)-(4) constitute functional language modifying the generic terms in prong (A), respectively. 
(C) With respect to (1)-(4) the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. This is because, although claim 1 recites “the processor includes: a marking line detector . . . a determiner . . . a parking position setter”, shown as blocks in processor 120 (FIG. 1), the specification ¶ 53 elucidates that processor inclusion as shown in FIG. 1 means that the “marking line detector . . . a determiner . . . a parking position setter” are functions, wherein “[t]hese function blocks are depicted as blocks to conveniently illustrate functions achieved by the processor 120 executing an instruction set stated in the control program 111 to compute data and control device behavior, but the function blocks do not represent specific pieces of application software or hardware”. Accordingly, because claim 1 is a system claim, and because these components are explicitly 
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.  
Specifically, the corresponding structure for (1)-(3), respectively, includes:
 (1) does not contain a corresponding structure although it is referenced by a box 126, in processor 120 which is a function block that does not represent specific pieces of application software or hardware (¶53); and encompasses the action of image processing such as pattern matching and edge detection (¶65). 
(2) does not contain a corresponding structure although it is referenced by boxes 127, 129 in processor 120 which is a function block that does not represent specific pieces of application software or hardware (¶53) and encompasses the action of computing line segments according to a least squares method and calculating angles (¶ 87-88)
(3) does not contain a corresponding structure although it is referenced by a box 130, in processor 120 which is a function block that does not represent specific pieces of application software or hardware (¶53); 
(4) does not contain a corresponding structure although it is referenced by a box 128, in processor 120 which is a function block that does not represent specific pieces of application software or hardware (¶53); and encompasses the action of selecting a rectangular area (¶ 84-85)

If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

	
Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 1, 3-4 and 9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first
paragraph, as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
At least claim 1 recites (1)-(3) and invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.  The specification presents these limitations specification without any direct connection between what structures are used for these limitations and how they are capable of their functions. Applicant's specification merely states that the modules may be a hardware or a software but does not indicate/specify what structures are being used for these limitations.  See ¶ 53. The dependent claims are rejected at least for depending from an independent claim. 
In addition, claim 9 recites (4) and invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.  The specification presents these limitations specification without any direct connection between what structures are used for these limitations and how they are capable of their functions. Applicant's specification merely states that the modules may be a hardware or a software but does not indicate/specify what structures are being used for these limitations.  See ¶ 53.

The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-4 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
At least claim 1 recites (1)-(3), and invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the specification presents these limitations specification without any direct connection between what structures are used for these limitations and how they are capable of their functions. Applicant's specification merely states that the modules may be a hardware or a software but does not indicate/specify what structures are being used for these limitations.  See ¶53. Accordingly, under the broadest reasonable interpretation, these claim limitations can be interpreted as software, thus not containing any structure and it is unclear whether each recitation of (1)-(3) refers to hardware or software or neither, namely a function. The dependent claims are rejected at least for depending from an independent claim. 
In addition claim 9 recites (4) and invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the specification presents these limitations specification without any direct connection between what structures are used for these limitations and how they are capable of their functions. Applicant's specification merely states that the modules may be a hardware or a software but does not indicate/specify what structures are being used for these limitations.  See ¶53. Accordingly, under the broadest reasonable interpretation, these claim limitations can be interpreted as software, thus not containing any structure and it is unclear whether the recitation of (4) refers to hardware or software or neither, namely a function
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 

(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-5 and 7-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Specifically, independent claims 1 and 5 are rejected as being incomplete for present invention discloses that the parking position setter 130 corrects the position of the tentative parking position G1 to set the goal parking position G2 such that, of the four sides of the rectangular goal parking position G2 . . . does not overlap baseline Z”). See also, FIG. 14 S9, FIG. 15, s17; Spec. ¶ 116 “Next, the controller 100 corrects the position of the tentative parking position Gl set in step S9 on the basis of the parking baseline Z, and sets the goal parking position G2 (step S17). For example, as illustrated in FIG. 1 0, the controller 1 00 corrects the tentative parking position Gl to set the goal parking position G2 such that the side U of the goal parking position G2 does not overlap the parking baseline Z and is positioned farther away from the vehicle 1A than the parking baseline Z.”). 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-5 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over EP 3421328 to Iiho et al. (Iiho), cited by Applicant, in view of U.S. Patent Application Publication No. 2018/0099661 to Bae et al. (Bae). 

a processor; and 
 (FIG. 7, 270, 370, 470, “processor”, 170 “controller”)
a camera, installed in a vehicle, that takes an image of a road surface around the vehicle 
(FIG. 7, object detection device 300, camera 310; ¶140 “camera 310 may be located at an appropriate position outside the vehicle 100 in order to acquire images of the outside of the vehicle 100”); 
wherein the processor includes: 
a marking line detector that detects a plurality of marking lines delineating a parking area arranged alongside a lane on which the vehicle is traveling from the image taken by thecamera; 
(¶ 264 “detect an object . . . line painted on the ground . . . camera 310”; ¶267 “parking lines are detected from an image captured by the camera 310 and a space defined by the parking lines is found empty, the controller 170 may determine the space to be an available parking space”)
(FIG. 11, 14, i.e., detection of plurality of marking lines 13 and/or 12b delineating a parking area arranged alongside lane vehicle 100 is traveling; ¶324 “detect a side parking line 13 . . . acquired through the camera 310”; ¶328 detect . . . actual reference line 12b painted on the ground . .  side parking line 13 based on object information”)
a determiner that determines whether or not a type of parking for parking the vehicle in the parking area is angle parking, on a basis of 
an angle obtained between a parking baseline, which is a line segment joining endpoints on a vehicle side of the plurality of marking lines and the plurality of marking lines detected from the image taken by the camera, or 
an angle obtained between the parking baseline and one marking line selected from among the plurality of marking lines; and 
(¶328 “the controller 170 may detect an actual reference line 12b painted on the ground and a side parking line 13, based on object information. When the actual reference line 12b is detected, the controller 170 may calculate an angle between the side parking line 13 of an available parking space and 
With respect to the limitation “a parking position setter that sets a goal1 parking position in order not to overlap the parking baseline and become a position farther away from the vehicle than the position of the parking baseline based on a determination result of which the type of parking is angle parking”, as best understood in view of the 112(b) rejection above, Iiho discloses a parking position setter that sets a goal parking position based on a determination result of which the type of parking is angle parking (¶¶ 415-417 “available parking spaces determined to be diagonal . . . predicted parking space, based on locations and a tilt direction of the available parking spaces . . . a predicted parking space is one of the plurality of available parking spaces in which the vehicle is expected to be parked”; ¶ 420 “image 31 indicating a predicted parking space. In this case, the image indicating a predicted parking space may be a rectangle 31 that covers a part of the predicted parking space”). In addition, Iiho at least suggests that the goal parking position is set to become a position farther away from the vehicle than the position of the parking baseline, i.e., region 31 in FIG. 18A and B of a diagonal parking space delineates an additional space outside of a reference line buffer zone 31, in the square 31b and 32b which is the goal parking position (¶420-421 “image indicating a predicted parking space . . . controller 170 may display, on the windshield, an image 31 b in the form of AR. The controller 170 may display, on the windshield, an arrow that notifies a parking path for the vehicle 100 to enter an available parking space selected by the user”; ¶427-428)

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

	However, Iiho does not explicitly state setting “a goal parking position in order not to overlap the parking baseline and become a position farther away from the vehicle than the position of the parking baseline”.  Bae, from the same field of endeavor, explicitly discloses setting a goal parking position in order not to overlap the parking baseline and become a position farther away from the vehicle than the position of the parking baseline during angle parking (Fig. 15B below, BL is baseline, VL is goal parking position, VL is offset from BL such that both the goal parking position and the future vehicle park position are farther away from the current position of the vehicle 700 than baseline BL; FIG. 23, s211 “target parking space”; ¶171 “processor 170 can set an area inside the determined boundary line BL as the parking area AA”; ¶158 “target parking space by touching a candidate parking space defined by the virtual parking lines VL” ¶146 “determine the parking area AA based on the movement direction D of the host
vehicle, the boundaries of the parking lot Bl”. 

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale
 
    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale

	Accordingly, it would have been obvious to one of ordinary skill in the art at the time of effective filing for the system of Iiho to set a goal parking position in order not to overlap the parking baseline and 

With respect to claims 3 and 6, Iiho in view of Bae disclose
the determiner in the processor determines that the type of parking is angle parking that parks the vehicle back-in at an angle based on a determination result of which the angle obtained between the parking baseline detected from the image taken by the camera and the marking lines is at least 45 degrees and not more than 60 degrees, and 
the determiner in the processor determines that the type of parking is angle parking that parks the vehicle nose-in at an angle based on a determination result of which the angle obtained between the parking baseline and the marking lines is at least 120 degrees and not more than 135 degrees.  
(Iiho ¶¶ 264, 267, 307-326)
(Iiho ¶ 423 “a driving direction of the vehicle 100 is tilted at a specific angle to the left, a plurality of available parking spaces is located beside the vehicle 100, and a tilt direction of the plurality of available parking spaces is a direction in which the vehicle 100 needs to reverse to be parked”)
(Iiho FIG. 9 A-9C depicting back in angle parking where the angle obtained between the line segment joining the endpoints on the vehicle side and the marking lines is at least 45 and not more than 60 and nose in angle parking where the angle obtained between the line segment joining the endpoints on the vehicle side and the marking lines is at least 120 and not more than 135, compare Spec. FIG. 5-6)
Iiho FIG. 9a-c, Fig. 9c, the upper row angle is 48 degrees, FIG. 9c lower row angle is 132.94 degrees using Adobe PDF measuring tool. Although Fig. 9c depicts the vehicle driving from the right, a vehicle driving from the left would back in parking for an angle between 45 and 60 degrees and nose in parking for an angle between 120 and 135 degrees.  

    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale

(Iiho ¶276 “When it is determined that an angle between a side parking line of an available parking space and a reference line is an acute or obtuse angle, the controller 170 may determine that the available parking space is a diagonal parking space”) 
(Iiho ¶ 298-299 “The type of parking spaces is determined depending on how much the side parking lines are tilted . . . if side parking lines are tilted at a specific angle and the tilted side parking lines are arranged in one direction, a plurality of diagonal parking spaces is formed”)
(Iiho ¶301 “If it is determined, based on the object information, that a plurality of side parking lines tilted at a specific angle is detected or that a plurality of parked other vehicles tilted at a specific angle, the controller 170 may determine that a plurality of diagonal parking spaces exists”)
(Iiho ¶ 328 “the controller 170 may calculate an angle between the side parking line 13 of an available parking space and the actual reference line 12b. The controller 170 may determine a type of the available parking space based on an angle between the side parking line 13 of the available parking space and the actual reference line 12b. If it is determined that the angle between the side parking line 13 of the available parking space and the actual reference line 12b is an acute or obtuse angle , the controller 170 may determine that the available parking space is a diagonal parking space.”) 
Accordingly, Iiho in view of Bae disclose the recited limitations for nose-in parking at the required degrees merely dependent on whether the vehicle approaches from the right side or left side. 


s 4 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Iiho in view of Bae and further in view of US Patent Application Publication No. 20180162446 to Mikuriya et al. (Mikuriya)
With respect to claims 4 and 8, Iiho discloses a driving controller that automatically drives the vehicle (¶283 “autonomous parking mode”) and determining a parking position on a basis of the image taken by the imaging unit (¶¶ 138-143; 162-164  “object information . . . using camera 310 . . . whether there is a lane in the vicinity of the vehicle . . . probability a vehicle collides with an object, a distance to a detected object such as a vehicle”), object detection including vehicles (¶¶ 145-146; 149-150, 265-267),  and a detected line segment (i.e., lane formed by boundaries 12a, FIG. 10; ¶¶ 264, 267, 307-326)
However, Iiho fails to overtly disclose measuring the distance between the vehicle and another vehicle parked in an opposite parking area to the parking area across a lane where the vehicle is positioned and deciding a driving area on a basis of a distance between the line segment and the other vehicle parked in the opposite parking area, and the driving controller drives the vehicle inside the driving area set by the parking position setter, and parks the vehicle at the parking position.  
Mikuriya, from the same field of endeavor, discloses measuring the distance between the vehicle and another vehicle parked in an opposite parking area to the parking area across a lane where the vehicle is positioned and deciding a driving area on a basis of a distance between the line segment and the other vehicle parked in the opposite parking area, and the driving controller drives the vehicle inside the driving area set by the parking position setter, and parks the vehicle at the parking position
(¶¶ 27-28 “The four onboard cameras 1a to 1d are mounted at appropriate portions of the vehicle to capture videos of an entire region surrounding the vehicle . . . enables measurement of a distance to each of obstacles (including other vehicles and walls) . . . recognizing white lines drawn on a road surface. The white lines can be recognized by performing edge detection processing on the videos”; ¶38 “route generating circuit 21 thereby recognizes the positions and directions of the obstacles (including other vehicles and walls) and white lines around the vehicle”; ¶40 “vehicle passage width obtaining circuit 22 calculates the width (WR) of the "vehicle passage" illustrated in FIG. 4, based on the positions and directions of the obstacles (including other vehicles and walls) and white lines around the vehicle which are recognized by the route generating circuit 21”)

(¶40 “attitude angle look-up circuit 24 looks up the attitude angles (.theta.M) of the vehicle at the reversing position (Pb), based on the vehicle passage width (WR). In this case, the attitude angle look-up circuit 24 looks up the attitude angles (.theta.M) to enable generation of the route in which a front portion of the vehicle will not interfere at the reversing position (Pb) with the obstacle (Ob1) adjacent to the vehicle passage in the width direction thereof”; ¶45 “target parking position look-up circuit 25 looks up the target parking positions (Pc) in the parking spot (G) based on the vehicle passage width (WR) to enable generation of the route in which the front portion of the vehicle will not interfere at the reversing position (Pb) with the obstacle (Ob1) adjacent to the vehicle passage in the width direction thereof”; ¶48 “parking assistance device measures the vehicle travelable area including the parkable area (parking spot G) and the vehicle passage width (WR). Then, the parking assistance device repeatedly performs the route generation, the interference determination, and the parameter (attitude angle (.theta.M), target parking position (Pc)) adjustment to obtain a route suitable for the travelable area”) (Mikuriya, FIG. 17 showing candidate paths, FIG. 18, removing candidate paths that do not satisfy the boundary requirement, i.e., FIG. 16 s03, s12, s13 will vehicle come in contact with boundary requirement?, yes  s21 abandon route generation, s21, no  adopt route, s15; FIG. 5, s21 abandon route; ¶¶ 53- 57 “As described above, the parking assistance controller 10a first searches for the route in which no interference will occur while scanning the attitude angles (.theta.M) in the descending order starting from the initial value . . . When the route in which no interference will occur is generated before both of the attitude angle (.theta.M) and the target parking position (Pc) reach their limits (NO in S03), the processing can proceed to step S13 . . . When the vehicle will not interfere with the obstacle (Ob2) (NO in S13), the processing proceeds to step S15, and the route generated in this cycle is adopted as the route suitable for the travelable area”)
(mikuryia ¶ 44 “Then, the attitude angle look-up circuit 24 selects the largest attitude angle (.theta.M) from the attitude angles which enable generation of the routes in which the vehicle will not 
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of invention to measure the distance between the vehicle and another vehicle parked in an opposite parking area to the parking area across a lane where the vehicle is positioned and deciding a driving area on a basis of a distance between the line segment and the other vehicle parked in the opposite parking area, and the driving controller drives the vehicle inside the driving area set by the parking position setter, and parks the vehicle at the parking position, as disclosed by Mikuriya, in the system of Iiho, in order to reduce interference with the vehicle environment by keeping the vehicle within a width of a prescribed vehicle passage lane (Mikuriya, ¶¶ 4, 6 “route in which the vehicle will not interfere with the obstacle around the vehicle passage can be generated also in an environment in which the width of the vehicle passage small, by looking up the attitude angles of the vehicle at the reversing position based on the width of the vehicle passage”) and to avoid interference with other vehicles (¶ 28 “measurement of a distance to each of obstacles (including other vehicles and walls)”; ¶38 “recognizes the positions and directions of the obstacles (including other vehicles and walls) and white lines around the vehicle” ¶40 “the width (WR) of the "vehicle passage" illustrated in FIG. 4, based on the positions and directions of the obstacles .

Allowable Subject Matter
Claim 9 includes allowable subject matter that would be allowable if incorporated into the independent claim and all 112 rejections are complied with.  The following is an examiner’s statement of reasons for allowance: The prior art does not teach, disclose or suggest the limitation of “A parking assistance device comprising: 
a processor; and 
 a camera installed in a vehicle, that takes an image of a road surface around the vehicle,
wherein the processor includes: 
a marking line detector that detects a plurality of marking lines delineating a parking area arranged alongside a lane on which the vehicle is traveling from the image taken by the camera;
a determiner that determines whether or not a type of parking for parking the vehicle in the parking area is angle parking, 
on a basis of an angle obtained between a parking baseline, which is a line segment joining endpoints on a vehicle side of the plurality of marking lines detected from the image taken by the camera, and the plurality of marking lines, or 
an angle obtained between the parking baseline and one marking line selected from among the plurality of marking lines; and 
a parking position setter that sets a goal parking position in order not to overlap the parking baseline and become a position farther away from the vehicle than the position of the parking baseline based on a determination result of which the type of parking is angle parking” claim 1, combined with “wherein the processor further includes: 
a tentative parking position setter that sets a rectangular tentative parking position contained by four endpoints of opposed marking lines as starting points, auxiliary line segments in the direction orthogonal to the opposed marking lines or virtual lines extending the marking lines in an extension direction, 


Previously Cited Prior Art
US20160203377 to applicant Clarion is cited to disclose angle and nonangle parking (i.e., S14, FIG. 6 parking style determination processing, i.e., 11B non angle, 12A, angle
US 20160343139 A1 METHOD FOR DETECTING A PARKING AREA shows using front line and parking line angles to determine if there is angled parking or non-angled parking (FIG. 1 various parking angles, FIG. 11-12)

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH J MALKOWSKI whose telephone number is (313)446-4854. The examiner can normally be reached 8:00 AM - 5:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on 313-446-4821. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KENNETH J MALKOWSKI/Primary Examiner, Art Unit 3667                                                                                                                                                                                           


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 No limiting definition is provided for “goal” parking position in the specification. The specification indicates the goal parking position can be the same as a “tentative parking position” (Spec. ¶ 91) or different (Spec. ¶ 92). In addition, there is no limiting definition of “tentative parking position”. Accordingly, under a broadest reasonable interpretation of the plain ordinary meaning of the terms “goal parking position” and “tentative parking position” include any parking position.